Citation Nr: 0819276	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-20 987	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to nonservice-connected death pension 
benefits.  

3. Entitlement to accrued benefits.  



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from October 
1942 to May 1945, and service in the Regular Philippine Army 
from May 1945 to March 1946.  He died in January 2005, and 
the appellant seeks benefits as the veteran's surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines. 


FINDINGS OF FACT

1. The veteran died in January 2005 and the death certificate 
lists the cause of death as follows:  the immediate cause of 
death was aspiration pneumonia, the antecedent cause of death 
was cerebrovascular attack with left-sided paralysis, and the 
underlying cause of death was hypertension; other significant 
conditions contributing to death were listed as hemorrhagic 
cystitis secondary to cystostomy secondary to benign 
prostatic hypertrophy; these conditions were first clinically 
demonstrated many years after his period of active service.

2. There is no competent evidence to show that the veteran's 
fatal conditions of aspiration pneumonia, cerebrovascular 
attack with left-sided paralysis, and hypertension, with 
contributory hemorrhagic cystitis following treatment for 
benign prostatic hypertrophy, were due to any disability that 
was incurred in service from October 1942 to March 1946, 
manifested during the first post-service year, or was 
otherwise related to service.  



3. The veteran's sole service-connected disability at the 
time of his death was residuals of a gunshot wound of the 
left thigh, Muscle Group XIII and XV, evaluated as 20 percent 
disabling; a service-connected disability is not shown to 
have caused or contributed materially in producing or 
hastening the veteran's death.  

4. The veteran did not have the requisite service to qualify 
the appellant, his surviving spouse, for nonservice-connected 
death pension benefits.

5. The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, was received in September 2005, 
within a year of the veteran's death.  

6. At the time of his death, the veteran had no pending 
claims for VA benefits, including a claim for a higher rating 
for his sole service-connected disability.


CONCLUSIONS OF LAW

1. The fatal conditions of aspiration pneumonia, 
cerebrovascular attack with left-sided paralysis, and 
hypertension, with contributory hemorrhagic cystitis 
following treatment for benign prostatic hypertrophy, were 
not due to disease or injury that was incurred in or 
aggravated by service, or proximately due to or the result of 
a disability that was presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).  

2. The service requirements for eligibility for nonservice-
connected death pension benefits are not met.  38 U.S.C.A. §§ 
101(2), 101(24), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.40, 3.203 (2007).

3. The requirements for accrued benefits are not met.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2007); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, notice under 38 U.S.C.A. § 5103(a) must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death, (2) 
an explanation of the evidence and information required to 
substantiate the claim based on a previously service- 
connected condition, and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the RO provided pre- and post- adjudication 
VCAA notice by letters, dated in September 2005 and February 
2007.  The appellant was notified of the type of evidence 
that was required to substantiate the claims for the cause of 
death, for nonservice-connected death pension, and for 
accrued benefits.  The appellant was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that she could submit other records not 
in the custody of a Federal agency, such as private medical 
records.  The appellant was asked to submit evidence in her 
possession that pertained to the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the effective date of the 
claim and the degree of disability assignable); and of Hupp 
v. Nicholson, 21 Vet. App. 342 (2007) (an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service- connected condition, and an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected, except for a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
death). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2007.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

To the extent that the VCAA notice did not include the 
effective date of the claims and the degree of disability 
assignable, as the claims are denied, no effective date or 
disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
appellant with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

To the extent that the VCAA notice did not include a 
statement of the conditions, if any, for which the veteran 
was service-connected at the time of his death, the appellant 
demonstrated actual knowledge of the veteran's only service-
connected disability, residuals of a gunshot wound to the 
left thigh, in statements in support of claim, dated in 
October 2005, in December 2005, in March 2006, and in June 
2006. Because the appellant demonstrated actual knowledge of 
the veteran's service-connected disability and argued that 
the service-connected disability caused the veteran's death, 
the content error did not affect the essential fairness of 
the adjudication and the presumption of prejudicial error is 
rebutted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (VCAA notice error that does not affect the essential 
fairness of the adjudication is not prejudicial.). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The appellant was afforded the 
opportunity for a hearing, but she declined a personal 
hearing.  The RO has obtained the veteran's service medical 
records.  The appellant has furnished a copy of the veteran's 
death certificate, as well as a statement from the physician 
who signed the death certificate and records from the 
veteran's private physician.  The appellant has not provided 
any other private medical records.  She has not identified 
any additionally available evidence, to include VA records, 
for consideration in her appeal.  

VA did not conduct medical inquiry in the form of obtaining a 
VA opinion in an effort to substantiate the claim for the 
cause of death, because there is no record during service of 
any conditions listed on the veteran's death certificate, and 
no competent evidence of persistent or recurrent symptoms 
relevant to the listed causes of death on the death 
certificate since service until many decades later.  Under 
these circumstances a medical examination or medical opinion 
is not required under 38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for hypertension or brain 
hemorrhage or thrombosis, if the disability is manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  

A death will be considered to result from a service-connected 
disability when the evidence establishes that such 
disability, which is causally related to service, was either 
the principal or a contributory cause of the veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

For a service-connected disability to constitute a principal 
cause of death, it must be shown to be the primary cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312 (c).

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Analysis 

In this case, the appellant contends that the veteran's death 
was the result of his service-connected residuals of a 
gunshot wound of the left thigh.  She asserts that the bullet 
wound became aggravated and that the veteran then suffered a 
partial left-sided paralysis, which in turn made him 
housebound and vulnerable to other sicknesses, such as 
hypertension and pneumonia that led to his death.  

The file contains a letter from the veteran, received by the 
RO in February 2003, in which he indicates that in 1995 his 
left leg was becoming numb, probably due to his bullet wound, 
and that medication prescribed for him in 1998 and 2001 did 
not cure him.  He states that his "sickness" continued to 
worsen and that at present his left leg was paralyzed and he 
was homebound.  

The veteran's death certificate shows that the veteran died 
at his residence in January 2005 and that the causes were 
listed as follows:  the immediate cause of death was 
aspiration pneumonia, the antecedent cause of death was 
cerebrovascular attack with left-sided paralysis, and the 
underlying cause of death was hypertension.  



Other significant conditions contributing to death were 
listed as hemorrhagic cystitis secondary to cystostomy 
secondary to benign prostatic hypertrophy.  At the time of 
the veteran's death, service connection was in effect for 
residuals of a gunshot wound of the left thigh, Muscle Group 
XIII and XV, evaluated as 20 percent disabling, effective 
from September 1950.  

The service medical records consist of a report of separation 
examination, dated in March 1946, documenting a through and 
through gunshot wound of the left thigh, sustained in August 
1943.  There were no other abnormalities noted to include any 
musculoskeletal defects.  

After service, on VA examination in August 1951, the 
diagnosis was residual gunshot wound of the left thigh with 
healed cicatrices and involvement of Muscle Group XIII and XV 
without manifestation.  The claims file does not contain any 
medical records for many years thereafter.  

Private medical records, dated in 1999, show that the veteran 
had genitourinary complaints and an abdominal ultrasound 
revealed a small left kidney.  In statements, received in 
February 2003, May 2003, and October 2005, the veteran's 
physician, J.E.M., M.D., indicated that the veteran was 
bedridden with a regular change of cystostomy catheter every 
two weeks. The diagnosis was status post complete 
cerebrovascular accident with left-sided paralysis with joint 
contracture and benign prostatic hypertrophy with suprapubic 
cystostomy.  

The physician who signed the veteran's death certificate, 
J.M., M.D., indicated in an October 2005 statement that the 
cause of the veteran's death was based on previous medical 
records of the veteran from other physicians as well as the 
testimony of the person who cared for him until he died.  



The physician further certified that the veteran had no 
records of medical consultation or treatment in the municipal 
health center of the town where he lived, but that as the 
municipal health officer the physician had knowledge that the 
veteran had been suffering from hypertension with benign 
prostatic hypertrophy and was bedridden for almost six years 
secondary to complete cerebrovascular accident with left-
sided paralysis.   
 
The medical evidence of record does not relate the veteran's 
fatal conditions of aspiration pneumonia, cerebrovascular 
attack with left-sided paralysis, and hypertension, with 
contributory hemorrhagic cystitis following treatment for 
benign prostatic hypertrophy, which were clinically 
demonstrated more than 55 years after his military discharge, 
to his period of service, and there is no medical evidence 
that the veteran's fatal conditions were related to any 
disability that was incurred in or aggravated during service, 
including the gunshot wound residuals of the left thigh.  

In view of the foregoing, the Board finds that there is no 
favorable evidence to show that the veteran's fatal 
conditions of aspiration pneumonia, cerebrovascular attack 
with left-sided paralysis, and hypertension, with 
contributory hemorrhagic cystitis following treatment for 
benign prostatic hypertrophy, were due to any disability 
incurred in service, or manifest within the year following 
his recognized service in regard to the hypertension and 
cerebrovascular accident.  

To the extent that the appellant attributes the veteran's 
cause of death to his service-connected left thigh gunshot 
wound residuals, where as here the determination involves 
questions of medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

Although the appellant is competent to describe such symptoms 
as left thigh pain and weakness observed of the veteran, as a 
lay person she is not competent, that is, not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  For this reason, the Board 
rejects the appellant's statements as competent evidence to 
substantiate the claim that the cause of the veteran's death 
was causally related to or a result of the service-connected 
disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

As the Board may consider only independent medical evidence 
to support its findings on questions of medical causation, 
not capable of lay observation, and as there is no favorable 
medical evidence linking the veteran's cause of death to 
disability or disease incurred in service or manifested in 
the first post-service year, or to service-connected 
disability, the preponderance of the evidence is against the 
claims, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).

II. Nonservice-Connected Death Pension

A nonservice-connected death pension is payable to the 
surviving spouse of a veteran of a war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. §§ 1521(j), 1541.

To establish basic eligibility for nonservice-connected death 
pension benefits, in part, the claimant must be a veteran who 
had active military, naval, or air service.  38 U.S.C.A. §§ 
101(2), 101(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2). 

"Active military, naval, and air service" includes active 
duty.  In turn, "active duty" is defined as full-time duty 
in the Armed Forces.  38 C.F.R. § 3.6(a), 3.6(b).  The 
"Armed Forces" consist of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA nonservice-connected death pension benefits.  




Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  38 C.F.R. § 
3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.  



The veteran's service has been verified in this case.  He had 
recognized guerrilla service from October 1942 to May 1945, 
and service in the Regular Philippine Army from May 1945 to 
March 1946.  The appellant has not asserted or provided 
evidence of any other type of service of the veteran.  
Individuals with service in the Philippine Commonwealth Army, 
U.S. Armed Forces, Far East (USAFFE), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, 
the Board finds that the appellant is not eligible for the 
requested benefit.  While the veteran's service, as described 
above, may be sufficient for VA disability compensation), it 
is not the type of service that can qualify a claimant for 
nonservice-connected death pension.

In sum, without evidence of qualifying service, the appellant 
is not entitled to nonservice-connected death pension 
benefits.

III. Accrued Benefits

An application for accrued benefits must be filed within one 
year after the date of a veteran's death.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  

Claims for death pension, compensation, or dependency and 
indemnity compensation are deemed to include a claim for 
accrued benefits if supported by the facts of the case.  38 
U.S.C.A. § 5101(b); 38 C.F.R. § 3.152(b).  However, 
applicable law and VA regulations further stipulate that for 
claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.152(a).

Accrued benefits include those the service member was 
entitled to at the time of death under an existing rating or 
based on evidence in the file at the date of death.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

In order for a claimant to be entitled to accrued benefits, 
the service member must have had a claim pending at the time 
of death.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

In this case, the veteran died in January 2005 and the 
appellant filed an Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child in September 2005, within one year 
of the veteran's death.  However, at the time of his death, 
the veteran did not have a claim pending.  He was in receipt 
of disability compensation for residuals of a gunshot wound 
of the left thigh, evaluated as 20 percent disabling, and the 
appellant asserted in a January 2006 statement that the 
veteran had filed a claim for a higher rating for his sole 
service-connected disability.  A careful review of the record 
does not substantiate this claim.  The veteran had filed a 
claim for a higher rating in 2003, which was denied by the RO 
in rating decisions of April 2003 and July 2003.  There is no 
indication in the record that the veteran either expressed 
disagreement with these decisions following notice of the 
denials, or an intent to file another claim for a higher 
rating after the rating decisions and prior to his death in 
January 2005.  

Without evidence of a claim pending at the time of the 
veteran's death, the appellant is not entitled to accrued 
benefits.  






ORDER

Service connection for the cause of the veteran's death is 
denied.  

The appeal for nonservice-connected death pension benefits is 
denied.  

The appeal for accrued benefits is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


